                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 EAGLE AIR MED CORPORATION, a
 Utah Corporation, and VALLEY MED
 FLIGHT INC., a North Dakota                           MC 18-4-M-DLC-JTJ
 Corporation,
                                                  Relating to an Action Pending in
                    Plaintiffs,                   the United States District Court
                                                  for the Central Division of Utah
      vs.                                         Case No. 2:16-cv-00176-TC

 SENTINEL AIR MEDICAL
 ALLIANCE, a Wyoming Limited                                 ORDER
 Liability Company, JEFFREY
 FRAZIER, an individual, and DOES 1
 through 10,

                    Defendants.

      The Court conducted a hearing on all pending motions on October 30, 2019.

For the reasons stated in open court,

      IT IS HEREBY ORDERED:

      I.    Allegiance Benefit Plan Management, Inc.' s Motion for Leave to File

Under Seal (Doc. 25) is DENIED.

      2.    Plaintiffs' Motion to Compel Additional Deposition Testimony of

James McHugh (Doc. 11) is DENIED without prejudice to renewal. Plaintiffs may

renew the motion if United States District Court Judge Tena Campbell determines:

I) that Plaintiffs have pleaded a tortious interference claim against Defendants
based upon Jeffrey Frazier's alleged disclosure of confidential information; and

2) the claim continues to exist notwithstanding her Memorandum Decision and

Order dated August 30, 2019.

      DATED this 31st day of October, 2019.



                                               __   ,.,. - -   ---)        -,
                                          (~~~          United States Magistrate Judge




                                         -2-
